

	

		II

		109th CONGRESS

		2d Session

		S. 2418

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2006

			Ms. Snowe (for herself,

			 Mr. Baucus, and Mr. Lott) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Commerce, Science, and Transportation

		

		A BILL

		To preserve local radio broadcast emergency and other

		  services and to require the Federal Communications Commission to conduct a

		  rulemaking for that purpose.

	

	

		1.Short titleThis Act may be cited as the

			 Local Emergency Radio Service

			 Preservation Act of 2006.

		2.FindingsCongress finds the following:

			(1)A

			 primary objective and benefit of the Nation's regulation of radio broadcasting

			 is the local origination of programming. There is a substantial governmental

			 interest in ensuring its continuation.

			(2)Local broadcast

			 radio stations are an important source of local news and weather programming

			 and other local broadcast services critical to the public.

			(3)Local radio

			 broadcasting is particularly important in times of emergencies or disasters

			 when other means of communications may not be available.

			(4)Radio is the most

			 ubiquitous of all mass media, with receivers located in almost every home and

			 automobile in the country.

			(5)Because radio

			 receivers are universally available and frequently battery-powered or located

			 in automobiles, the Federal Communications Commission’s Media Security and

			 Reliability Council concluded that radio broadcasters are likely to be

			 the last line of defense for communicating with the public under extremely

			 adverse conditions that could result in the event of a local disaster.

			 There is a substantial governmental interest in ensuring the continuation of

			 this capability.

			(6)Broadcast radio

			 programming is supported by revenues generated from advertising broadcast over

			 stations. Such programming is free to listeners. There is a substantial

			 governmental interest in promoting the continued availability of free radio

			 programming.

			(7)Because radio

			 programming is supported by advertising, the ability of local stations to

			 continue to provide local news and other services and to ensure communications

			 during emergencies could be jeopardized by a diversion of the listening

			 audience away from local radio programming.

			(8)When the Federal

			 Communications Commission authorized the digital audio radio satellite service,

			 it stated that it remained committed to supporting a vibrant and vital

			 terrestrial radio service for the public.

			(9)When the Federal

			 Communications Commission authorized the digital audio radio satellite service,

			 it understood that digital audio radio satellite service licensees would

			 provide only national programming and accepted the contentions of the

			 proponents of digital audio radio satellite service that the new service would

			 not affect local broadcasting because the ability to offer local content

			 will give terrestrial broadcasters a competitive advantage.

			(10)Digital audio

			 radio satellite service licensees have announced plans to offer local traffic

			 and weather channels through the use of their satellites.

			(11)Developments in

			 receiver technology will enable digital audio radio satellite service licensees

			 to offer new services in the future, including localized content that may be

			 intermixed with other national content or that would be selected based on the

			 listener’s location.

			3.Limits on

			 localized digital audio radio satellite service programmingThe Federal Communications Commission shall

			 revise section 25.144 of title 47, Code of Federal Regulations, to provide

			 that—

			(1)digital audio

			 radio satellite service licensees may not, using any capability either on a

			 satellite or in a radio receiver, provide services that are locally

			 differentiated or that result in programming being delivered to consumers in 1

			 geographic market that is different from the programming that is delivered to

			 consumers in any other geographic market; and

			(2)digital audio

			 radio satellite service repeaters shall be restricted to simultaneously

			 retransmitting the programming transmitted by satellite directly to digital

			 audio radio satellite service subscribers’ receivers, and may not be used to

			 distribute any information not also transmitted to all subscribers’

			 receivers.

			4.Federal

			 communications commission rulemaking on local services by satellite

			 providersNot later than 270

			 days after the date of enactment of this Act, the Federal Communications

			 Commission shall complete a rulemaking proceeding to determine whether digital

			 audio radio satellite service licensees should be permitted to provide locally

			 oriented services on nationally distributed channels, taking into

			 account—

			(1)the impact of

			 locally oriented satellite radio services on the viability of local radio

			 broadcast stations and their ability to provide news and other services to the

			 public;

			(2)the ability of

			 digital audio radio satellite service licensees to afford listeners the same

			 emergency and other information as is afforded listeners of local broadcast

			 radio stations;

			(3)whether digital

			 audio radio satellite service licensees committed to providing only national

			 services in order to obtain authorization for their service; and

			(4)whether the same

			 level and quality of emergency communications services could be provided to

			 consumers by digital audio radio satellite service licensees as by local

			 broadcast radio stations.

			

